DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanson et al (US 6,052,085).

    PNG
    media_image1.png
    518
    762
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    506
    248
    media_image2.png
    Greyscale


Regarding claim 1, Hanson et al disclose in Fig 1, 3 above a method of operating a beamforming system, the method comprising:
receiving, via, at least one channelizer (i.e. channelizer 50), a respective input radio frequency signal (col 3, line 22 – col 4, line 6; col 7, lines 5-17);
downsampling, via the at least one channelizer, the respective input radio frequency signal to generate a plurality of respective channels (col 4, lines 7-10);

outputting, via a polyphase decimating finite impulse response (FIR) filter array (i.e. polyphase filter 52) included in an electronic inverse channelizer unit, a first plurality of up-sampled baseband channels based on at least one complex input signal (col 3, line 66 – col 4, line 25; col 7, lines 1-17);
converting, via at least one electronic Fourier transform unit (i.e. frequency selective filter 52), the first plurality of up-sampled baseband channels into a second plurality of real output signals (col 4, lines 26-35; col 7, lines 1-17); and
generating, via an electronic commutator unit (i.e. beamformer 60), a single radio frequency (RF) output signal (col 5, lines 16-44; col 7, lines 17-24).
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,749,258 discloses an antenna system and method use an electronically-scanned antenna array and a hybrid beam former architecture.  The antenna system includes a matrix of antenna elements and a feeder network.  The feeder network includes a first layer including phase shifters.  Each of the phase shifters is for a respective antenna element of the antenna elements.  The feeder network also includes a second layer and a third layer.  Each of the first set of the first time delay units in the second layer is for a respective first subarray of the first subarrays of the antenna elements.  Each of the second set of the second time delay units in the third layer is for a respective second subarray of the second subarrays of the first subarrays.
US 2019/0190595 discloses system and method for efficient wideband code division multiplexing in subband domain include: aggregating L analog signals received from L antenna elements into a single aggregated signal, by using code division multiplexing with L code words, where L is an integer greater than 1; converting the single aggregated analog signal to a single aggregated digital signal, by a single analog-to-digital converter (ADC); channelizing the single aggregated digital signal into N subbands, where N is an integer greater than 1; performing circular convolutions of the N subbands with the L code words to demultiplex the channelized 
US 10,348,338 discloses a signal identification system includes an analog adaptive channelizer having a plurality of channels.  Each channel has a channel size defined by a bandwidth and a gain.  The system further includes an electronic signal identification (ID) controller in signal communication with the analog adaptive channelizer.  The ID controller is configured to determine a dynamic range event that modifies an energy level of an affected channel among the plurality of channels, and output a feedback signal including channel parameters based on the dynamic range event.  The analog adaptive channelizer actively adjusts at least one of the bandwidth and the gain of the affected channel based on the feedback to change the channel size of the affected channel.
US 2014/0321578 discloses a phased array system for efficiently and simultaneously processing multiple signals by applying distributed processing, channelization, and channel synthesis.  In the phased-array communications system with a distributed processing architecture, channelized beamforming is used to minimize sampling and computational requirements, as well as reduce the data rates required for the communication of data and control information between system components.  A central processor within the phased array system performs parallelized synthesis of channelized beams to form beams composite beams in sub-bands that overlap multiple channels.  The phased array system incorporates a flexible scheme for channelization, channelized beamforming, and synthesis so that any number of composite beams may be synthesized in parallel at any one time.  The system is capable of simultaneously processing beams that occupy overlapping subbands, and does not require restriction on the bandwidths or center frequencies of the subbands which the beams occupy.

US 6,898,235 discloses a physically compact, wideband signal activity identification, demodulation and characterization, and direction finding device incorporates multiple and cascadable digital signal processing modules operating in asynchronous real time.  The digital signal processing modules include a device for data buffering, a device for digital signal processing (DSP), and a device for high-speed data routing.  The module device for data buffering is composed of, among other memory devices, a First In Tap Out (FITO) data buffer that may be accessed at any point for delay or faster than real time resynchronization by the DSP module device.  The module device for digital signal processing function incorporates a general purpose digital processor for respective module calculation of overlapped hyperchannelization Fast Fourier Transforms (FFT).  Hyperchannels may be combine in a flexible manner to tailor channel bandwidth for optimum signal spectral detection of signal activity, synthesis filter and tuning, demodulation and recognition, and direction finding.  The module device for high-speed 
US 5,754,139 discloses an intelligent digital beam former in conjunction with a satellite based array antenna provides a plurality of dynamically controllable antenna beams for communication with subscriber units in response to demand for communication services.  Geographic portions within the satellite's footprint that have a higher-demand for communication services are dynamically provided additional antenna beams while geographic portions having a lower demand for communication services are provided less antenna beams.  When used on a non-geostationary satellite, the digital beam forming coefficients are dynamically adjusted to steer the antenna beams to maintain their ground location.  The antenna beams are also shaped to help optimized geographic coverage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646